
	

115 S2865 IS: Made in America Act of 2018
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2865
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Ms. Baldwin (for herself, Ms. Smith, Mr. Sanders, Mr. Merkley, Mr. Murphy, Mr. Blumenthal, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To ensure that certain materials used in carrying out Federal infrastructure aid programs are made
			 in the United States, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Made in America Act of 2018. 2.American-made infrastructure (a)DefinitionsIn this section:
 (1)Produced in the United StatesThe term produced in the United States means— (A)in the case of iron or steel products, that all manufacturing processes for the iron or steel product, from the initial melting stage through the application of coatings, occurred in the United States;
 (B)in the case of manufactured products, that— (i)the manufactured product was manufactured in the United States; and
 (ii)the cost of the components of the manufactured product that are mined, produced, or manufactured in the United States is greater than 50 percent of the total cost of all components of the manufactured product; and
 (C)in the case of construction materials described in subparagraphs (D) through (I) of subsection (c)(1), that all manufacturing processes for the construction material occurred in the United States.
 (2)SecretaryThe term Secretary means the Secretary of Commerce. (b)Uniform standards (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue uniform standards that define the term all manufacturing processes for the purposes of this Act—
 (A)in the case of iron and steel, in a manner consistent with section 635.410(b)(1)(ii) of title 23, Code of Federal Regulations (as in effect on the date of enactment of this Act); and
 (B)in the case of construction materials described in subparagraphs (D) through (I) of subsection (c)(1), in accordance with paragraph (2).
 (2)ConsiderationsIn issuing uniform standards under paragraph (1)(B), the Secretary shall— (A)ensure that the uniform standards require that each manufacturing process required for the manufacture of the construction material and the inputs of the construction material occurs in the United States, without regard to the origin of raw material inputs; and
 (B)take into consideration and seek to maximize the direct and indirect jobs benefited or created in the production of the construction material.
 (3)ApplicationIn carrying out a program described in subsection (d), the head of each Federal department or agency that administers a program described in subsection (d) shall—
 (A)implement this Act; and (B)adopt the uniform standards issued by the Secretary under paragraph (1) for purposes of implementing this Act.
					(c)Requirement
 (1)In generalNotwithstanding any other provision of law, none of the funds made available to carry out a program described in subsection (d) may be used for a project under that program unless all of the following materials used in the project are produced in the United States:
 (A)Steel. (B)Iron.
 (C)Manufactured products. (D)Non-ferrous metals.
 (E)Plastic and polymer-based products (including polyvinylchloride, composite building materials, and polymers used in fiber optic cables).
 (F)Concrete and other aggregates. (G)Glass (including optic glass).
 (H)Lumber. (I)Drywall.
 (2)ExceptionParagraph (1) shall not apply in any case in which the head of the Federal department or agency with authority to carry out the applicable program determines that—
 (A)applying paragraph (1) would be inconsistent with the public interest; (B)the relevant material is not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (C)inclusion of the relevant material produced in the United States will increase the cost of the overall project by more than 25 percent.
 (3)ApplicationThis subsection shall be applied in a manner consistent with United States obligations under international agreements.
 (d)Programs describedThe programs referred to in subsection (c)(1) are each of the following: (1)Direct and guaranteed loans and grants under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)).
 (2)Distance learning and telemedicine grants under section 2333 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2).
 (3)Broadband loans and loan guarantees under title IV of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.).
 (4)The community connect grant program established under title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations, 2004 (Public Law 108–199; 118 Stat. 29).
 (5)Solid waste management grants under section 310B(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(b)).
 (6)A program or project carried out under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.).
 (7)Financial assistance for development, implementation, or modification of a State energy conservation plan under section 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323).
 (8)State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).
 (9)State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (10)Grants for construction of health centers provided by the Secretary of Health and Human Services. (11)Grants for construction, renovation, or repair of non-Federal research facilities provided by the Director of the National Institutes of Health.
 (12)The public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135).
 (13)Assistance provided under the Public Housing Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)).
 (14)The community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
 (15)The Indian housing block grant program under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).
 (16)The rural water supply program under section 103 of the Rural Water Supply Act of 2006 (43 U.S.C. 2402).
				(e)Requirement for construction materials in certain Department of Transportation programs
 (1)In generalSection 313(a) of title 23, United States Code, is amended by striking and manufactured products and inserting manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2018.
 (2)No effect on iron or steelNothing in this subsection or an amendment made by this subsection affects section 313 of title 23, United States Code, or the implementation of that section by the Secretary of Transportation with respect to iron or steel.
